Simmons, Chief Justice.
Mrs. Riviere brought complaint for land against Ray and Sanders for a certain lot situated in the town of Knoxville. She testified that she had signed a deed purporting to convey to Ray the house and lot sued for; that when she was in the act of removing to another county, two attorneys of Ray insisted that she make a deed to Ray to the house and lot to settle some mortgages she had previously signed. This she refused to do. The attorneys then issued an attachment and threatened to attach her furniture if she *627•did not sign the deed. ITer daughter being sick and among .strangers, she wished to go to her, and finally upon the persuasion of these persons did sign the deed, receiving -therefor no consideration. Iier son claimed that Ray was to pay him $200 to sign a quitclaim deed and get his sister to sign it to the same property. He and his sister signed the deed, and when he returned with it, Burnett, another agent of Ray’s, brought the papers and $200 and offered the money to Mrs. Riviere, but she refused to take it.
Brom this and other testimony it seems that the deed was made in settlement of some mortgages which Mrs. Riviere had theretofore given Ray to secure what was her husband’s •debt. She testified that Ray kneAV that the debt was that -of her husband. She had likewise given Ray three notes ■of $237.45 each, to settle other notes which Ray held .against her and her son Avant. Avant and her husband were in the sawmill business, and Avhile Avant Avas ostensibly a partner, her husband was really the owner of the '.sawmill; and these notes Avere signed by Avant and herself upon the advice of Ray, because there Avere some judgments against her husband, but the notes really represented .her husband’s indebtedness. Her husband testified that the -notes which the mortgage Avas given to secure were given -for supplies to run the saAvmill, and that the deed was given in settlement of this mortgage; that it was his debt and Avant’s; that the mill Avas not run in his Avife’s name, and sfchat she received none of the profits thereof.
A married Avoman in this State cannot bind her separate •estate for the debts of her husband, nor can she become •a surety for any one. If the testimony above recited is true, the deed to the house and lot Avas made in settlement •of the debts of the husband of the grantor, or it was made in settlement of a mortgage given to secure notes on which she was merely a surety, all of which according to the -testimony Avas knoAvn to the grantee. This being so, prima .facie the grantor would be entitled to recover the land *628sued for; at least the trial judge should have submitted the ■ question to the jury. We think, therefore, that the grant of the nonsuit was erroneous; and accordingly

Judgment is reversed.


All the Justioes concurring.